Case 2:16-cv-01314-JRG Document 673 Filed 10/10/19 Page 1 of 3 PageID #: 37629



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

KAIST IP US LLC,                                 §
                                                 §
                   Plaintiff                     §
                                                 §
       v.                                        §      NO. 2:16-cv-01314-JRG-RSP
                                                 §
SAMSUNG ELECTRONICS CO., LTD.;                   §      JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS AMERICA,                     §
INC.; SAMSUNG SEMICONDUCTOR,                     §
INC.; SAMSUNG AUSTIN                             §
SEMICONDUCTOR, LLC;                              §
GLOBALFOUNDRIES INC.;                            §
GLOBALFOUNDRIES U.S. INC.; and                   §
QUALCOMM INC.,                                   §
                                                 §
                   Defendants.


             DEFENDANTS’ NOTICE OF RELEVANT DETERMINATIONS
            FROM RELATED EX PARTE REEXAMINATION PROCEEDING

       Defendants hereby provide the Court a status update of the related ex parte reexamination

of the patent asserted in this action, U.S. Patent No. 6,885,055 (the “’055 patent”), which is

pending before the U.S. Patent and Trademark Office (“PTO”).

       On October 8, 2019, the PTO issued an Advisory Action maintaining its final rejection of

all asserted claims of the ’055 patent (i.e., Claims 1-6, 11-13 and 15-17) on multiple independent

grounds of invalidity. The PTO Examiners acknowledged the patent owner’s 36-page Response

to Final Office Action, a new 24-page declaration by Dr. Kelin Kuhn, two Information

Disclosure Statements containing five references collectively, and an 8-page Expedited Petition

for Continued Reexamination, and concluded that “even upon the entrance of such documents

and consideration of the underlying arguments, Examiners do not find them persuasive to

overcome the rejections provided in the 2019 Final [Office Action].”
Case 2:16-cv-01314-JRG Document 673 Filed 10/10/19 Page 2 of 3 PageID #: 37630



       If the Court would like a copy of the Advisory Action, Defendants can provide one for

the Court’s consideration.

Dated: October 10, 2019                         Respectfully submitted,


                                                /s/ Allan M. Soobert
                                               Allan M. Soobert
                                               Blair M. Jacobs
                                               Stephen B. Kinnaird (pro hac vice)
                                               PAUL HASTINGS LLP
                                               875 15th Street, N.W.
                                               Washington, DC 20005
                                               Telephone: (202) 551-1700
                                               Facsimile: (202) 551-1705
                                               allansoobert@paulhastings.com
                                               blairjacobs@paulhastings.com
                                               stephenkinnaird@paulhastings.com

                                               Christopher W. Kennerly
                                               Joseph J. Rumpler, II
                                               PAUL HASTINGS LLP
                                               1117 S. California Avenue
                                               Palo Alto, CA 94304
                                               Telephone: (650) 320-1800
                                               Facsimile: (650) 320-1900
                                               chriskennerly@paulhastings.com
                                               josephrumpler@paulhastings.com

                                               Ariell Bratton (pro hac vice)
                                               PAUL HASTINGS LLP
                                               4747 Executive Drive, 12th Floor
                                               San Diego, CA 92121
                                               Telephone: (858) 458-3000
                                               Facsimile: (858) 458-3005
                                               jeffreycomeau@paulhastings.com
                                               ariellbratton@paulhastings.com

                                               Soyoung Jung (pro hac vice)
                                               PAUL HASTINGS LLP
                                               515 South Flower Street, 25th Floor
                                               Los Angeles, CA 90071
                                               Telephone: (213) 683-6000
                                               Facsimile: (213) 627-0705
                                               soyoungjung@paulhastings.com


                                              -2-
Case 2:16-cv-01314-JRG Document 673 Filed 10/10/19 Page 3 of 3 PageID #: 37631



                                                 Grant N. Margeson
                                                 PAUL HASTINGS LLP
                                                 101 California Street, Forty-Eighth Floor
                                                 San Francisco, CA 94111
                                                 Telephone: (415) 856-7000
                                                 Facsimile: (415) 856-7100
                                                 grantmargeson@paulhastings.com

                                                 Melissa R. Smith
                                                 Texas State Bar No. 24001351
                                                 Harry L. Gillam, Jr.
                                                 Texas State Bar No. 07921800
                                                 GILLAM & SMITH, LLP
                                                 303 S. Washington Ave.
                                                 Marshall, TX 75670
                                                 Telephone: (903) 934-8450
                                                 Facsimile: (903) 934-9257
                                                 melissa@gillamsmithlaw.com
                                                 gil@gillamsmithlaw.com

                                                 COUNSEL FOR DEFENDANTS SAMSUNG
                                                 ELECTRONICS CO., LTD.; SAMSUNG
                                                 ELECTRONICS AMERICA, INC.;
                                                 SAMSUNG SEMICONDUCTOR, INC.;
                                                 SAMSUNG AUSTIN SEMICONDUCTOR,
                                                 LLC; GLOBALFOUNDRIES INC.;
                                                 GLOBALFOUNDRIES U.S. INC.; and
                                                 QUALCOMM INCORPORATED




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on this 10th day of October, 2019. As of this

date, all counsel of record have consented to electronic service and are being served with a copy

of this document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                 /s/ Allan M. Soobert
                                                 Allan M. Soobert




                                               -3-
